JONES, Judge.
The defendant, Henry Anthony Naccari, was charged by an information filed in the County Court of Cleveland County with the offense of reckless driving; was tried, convicted, and pursuant to the verdict of the jury was sentenced to pay a $25 fine.
We have carefully considered the excellent brief filed by counsel.for the defendant. We feel this is a case where it is unnecessary to recite the evidence nor the law but that in order to speed up the disposition of the many cases pending on appeal, the case should properly be disposed of by memorandum opinion, as authorized by the Legislature. 20 O.S.1951 § 47, as amended 1953. Nichols v. State, Okl.Cr., 264 P.2d 366.
The judgment and sentence of the County Court of Cleveland County is affirmed.
POWELL, P. J., and BRETT, J., concur.